Nothing in the opinion heretofore adopted and filed by this Court will preclude the institution of appropriate proceedings in equity for the reformation of the deed whose covenants have been sued on, if defendant in error conceives that he is able to allege and prove such sufficient facts as will warrant reformation of the deed. Such was the procedure approved in Capital City Bank v. Hilson, 64 Fla. 206, 60 Sou. Rep. 189, Ann. Cas. 1914B 1211, after this Court in an earlier suit at law had already construed the legal effect of the written contract involved, against the complainant seeking reformation. For first decision see Capital City Bank v. Hilson, 59 Fla. 215, 51 Sou. Rep. 853.
Our previous opinion which has been announced in the present case, is clearly to the effect that if reformation of the deed here involved is required, a court of equity, and not a court of law, must be resorted to by the injured party *Page 190 
for such reformation. To that opinion we continue to adhere and deny the extraordinary petition for rehearing.
Extraordinary petition for rehearing denied.
DAVIS, C. J., WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.
ELLIS, J., did not participate in this case.
Opinion by Circuit Judge Albritton.